Citation Nr: 1623064	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for folliculitis, weight loss, and blackouts.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for amputation of the left ring and small fingers.

5.  Entitlement to service connection for degenerative joint disease of the left wrist.

6.  Entitlement to service connection for myofascial syndrome of the left elbow.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a back disability.

9.  Entitlement to service connection for a stomach disability. 

10.  Entitlement to service connection for a disability manifested by fatigue.

12.  Entitlement to service connection for a bilateral ankle disability.

12.  Entitlement to service connection for bilateral hallux valgus.

13.  Entitlement to service connection for bilateral foot fungus or bacteria, claimed as jungle rot of each foot.

14.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a travel board hearing before the undersigned in January 2016.  A copy of the hearing transcript is of record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDINGS OF FACT

1.  It is at least as likely as not the Veteran's anxiety disorder developed due to harassment during active service.  

2.  It is at least as likely as not the Veteran's tinnitus is etiologically related to active service. 

3.  Giving the Veteran the benefit of the doubt, it is at least as likely as not the Veteran's headaches are etiologically related to active service. 

4.  The Veteran's preexisting residuals of amputation of the left ring and small fingers underwent no permanent increase in severity during service.

5.  The preponderance of the evidence establishes it is less likely than not the Veteran's degenerative joint disease of the left wrist is etiologically related to active service; degenerative joint disease of the left wrist was not compensably disabling within one year of service discharge, and there is insufficient credible evidence of continuity of symptomatology.  

6.  The preponderance of the evidence establishes it is less likely than not the Veteran's myofascial syndrome of the left elbow is etiologically related to active service.

7.  The preponderance of the evidence establishes the Veteran does not have current bilateral ankle, back or stomach disabilities, or a disability manifested by fatigue.

8.  The preponderance of the evidence establishes it is less likely than not any foot disability is etiologically related to service, including hallux valgus, or a foot fungus or bacterial disability. 

9.  The preponderance of the evidence establishes it is less likely than not hypertension is etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

3.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

4.  The criteria for service connection for preexisting residuals of amputation of the left ring and small fingers have not been met.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. § 3.303, 3.306.

5.  The criteria for service connection for degenerative joint disease of the left wrist have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

6.  The criteria for service connection for myofascial syndrome of the left elbow have not been met.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

7.  The criteria for service connection for a stomach, back, foot, or ankle disability, or any disability manifested by fatigue, have not been met.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

8.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

9.  The criteria for withdrawal of the issues of entitlement to service connection for weight loss, blackouts, and folliculitis have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain 

VA fulfilled its duty to assist the Veteran in obtaining all identified and available evidence needed to substantiate a claim.  The Board remanded this case in October 2014 in order to provide the Veteran a hearing, which was conducted before the undersigned in January 2016.  Hence, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was provided with VA examinations in May 2011 and October 2012.  These examinations involved the Veteran's left fingers, left hand, and left elbow, as well as his psychiatric condition.  The examinations are adequate because they included a review of the Veteran's pertinent medical history and provide an adequate basis for the diagnoses and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As noted in the discussion regarding VA's duty to notify and assist, the Board recognizes that the Veteran has not been offered a VA examination to determine the nature and etiology of any disabilities relating to back condition, foot condition, ankle condition, stomach condition, hypertension, or fatigue.  A VA examination is required only when the record raises the possibility of substantiating the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record does not raise a possibility of substantiating the Veteran's claims with respect to these disabilities.  As discussed above, current diagnoses do not exist with respect to the Veteran's back, ankles, stomach, or chronic fatigue.  Absent a current diagnosis, entitlement to service connection may not be granted.  Regarding the feet and hypertension, no competent evidence exists indicating (or even suggesting) that a relationship exists between active service and the claimed conditions.  The Veteran's service records also weigh heavily against entitlement to service connection, insofar as his separation examination does not document any problems with his back, ankles, feet, chronic fatigue, stomach, or hypertension.  

Neither the Veteran nor his representative has alleged any VA examination is inadequate, or that additional examinations are warranted.  There is no evidence that additional records have yet to be requested, or that additional medical inquiry is required. Accordingly, the Board finds that the duty to assist has been satisfied.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran has indicated on the record during his January 2016 hearing, a desire to withdraw the issues of entitlement to weight loss, blackouts, and folliculitis.  See Hearing Transcript P. 2-3.  Hence, there remain no allegations of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.   

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For chronic diseases listed at 38 C.F.R. § 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Id.  

Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).  

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111.  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to...manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b).

A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Anxiety Disorder

The Veteran claims he developed a psychiatric condition as a result of chronic racial harassment during active service, including an incident when he was thrown overboard by fellow servicemen.  See Hearing Transcript P. 11-12; April 2014 representative statement.  As a result, the Veteran states he became socially withdrawn and developed chronic sleep problems, memory issues, and difficulty sleeping.    

The October 2012 VA examiner opined that although the Veteran has ruminatory thoughts on being racially harassed in the military, he does not have clear PTSD symptoms.  His symptoms such as detachment from people, difficulty sleeping, and concentration and memory problems may be attributable to his alcohol dependence rather than PTSD.  Thus, there is insufficient evidence establishing it is at least as likely as not the Veteran has PTSD.  However, the October 2012 examiner indicates the Veteran used alcohol "to cope with anxiety issues that had an onset from his military experience."  Id. (emphasis added).  

Thus, while the Veteran does not have PTSD, it is at least as likely as not he has anxiety disorder which is etiologically attributable to in-service harassment, and he is entitled to service connection for this disorder.  

Tinnitus

The Veteran testified he developed tinnitus during service as a result of working in and around an engine bay which contained loud noises four to eight hours a day.  He testified that his tinnitus has been ongoing since service.  See Hearing Transcript P. 10, 14.  The Veteran is competent to report symptoms such as ringing in his ears.  He is also competent to describe the timing, onset, and the continuing nature of his symptoms.  Given that the Veteran had noise exposure in service and has credibly testified to continuing symptoms since that time; the Board determines it is at least as likely as not the Veteran's tinnitus was incurred in active service, and he is entitled to service connection.  

Headaches

At his hearing, the Veteran testified that he fell during service and hit his head, resulting in headaches then and since service.  See Hearing Transcript P. 15. Thus, he has asserted an in service incurrence and continuous symptoms since service. Additionally, the Board notes that headaches are a medical condition that lay persons are competent to identify, and thus, lay evidence is competent to establish a current diagnosis of headaches. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). There is no evidence of record to contradict the Veteran's competent assertions of the onset of headaches in service, since service and his current diagnosis. Accordingly, giving the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for headaches is established.

Residuals of amputation of the left ring and small fingers

The Veteran's enlistment examination reveals amputation of the left ring and small finger.  See August 1965 report of medical examination.  This disability was clearly "noted" during the enlistment examination and the presumption of soundness does not apply.  

Under these circumstances, the burden falls on the Veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  However, should an increase be established, the presumption of aggravation applies, and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

A review of the record does not reveal an increase in severity of the preexisting left ring and small finger amputations during active service.  The only in-service reference to this condition is a January 1967 sick call treatment record describing numbness in the left arm extending to the left the fourth and fifth digits.  There is no follow up care noted, and there is no indication the severity was any worse than that described during his enlistment.  No apparent treatment to the fingers such as therapy or medication was offered.  The Veteran's amputation of his left ring and small fingers are noted in the April 1967 discharge examination and there is no evidence of any increase in severity versus the enlistment examination.  

The Board finds the Veteran has not satisfied his burden of establishing an increase in severity of his preexisting disability.  See Wagner, 370 F.3d at 1096.  Although he complained of finger pain during service on one occasion, there is no competent evidence of record his disability underwent a permanent increase in severity.  Absent evidence of an increase in severity, aggravation of his preexisting disability may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone, 8 Vet. App. at 402.  Thus, entitlement to service connection for residuals of amputation of the left ring and small fingers is denied.  As the evidence preponderates against entitlement to service connection, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107.

Left wrist degenerative joint disease and left elbow myofascial syndrome

The Veteran has been diagnosed with degenerative joint disease of the left wrist and myofascial syndrome of the left elbow.  See May 2011 VA examination.  He asserts his left wrist and elbow disabilities developed as a result of strenuous work during active service, such as loading heavy cargo.  He asserts he has experienced chronic left wrist pain during and after active service.  See Hearing Transcript P. 6.  

The Veteran's service records reveal treatment in January 1967 for left arm numbness (specifically, the forearm, and the left fourth and fifth fingers).  There is no specific mention (or diagnoses) of any left wrist or elbow conditions.  The Veteran's April 1967 separation examination reveals normal upper extremities and musculoskeletal system.  A review of the post-service treatment records do not reveal any treatment specifically for a left wrist or elbow disability.  At his hearing, the Veteran testified that he neither receives treatment nor takes medication for any left wrist or elbow disability.  See Hearing Transcript P 7. 

The Veteran was provided with a VA examination of the left wrist and left elbow in May 2011, and he was diagnosed with left wrist degenerative joint disease and left elbow myofascial syndrome.  In July 2011, an addendum was offered addressing the etiology of these conditions.  The examiner opined it is less likely than not the Veteran's left wrist or left elbow disabilities was caused by, the result of, or was otherwise aggravated by active military service.  The examiner explained that the in-service reference to a cervical strain as well as the left arm numbness does not provide evidence that any current left wrist or elbow disability is related to service.  The examiner pointed to the lack of any left wrist or elbow complaints (other than the isolated complaint of left arm numbness) and his normal separation examination as rationale for his opinion. The Board finds this evidence very probative as to the etiology of the Veteran's left wrist and elbow conditions.

The Board has considered the Veteran's lay statements in which he asserts his current left wrist and elbow disabilities are the of result active service.  However, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a disability such as degenerative joint disease or myofascial syndrome.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  Id.  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case. The complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of degenerative joint disease or myofascial syndrome is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain or decreased function of the wrist and elbow, the question of the cause is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  The Board finds that the Veteran's statements as to the etiology of his left wrist and left elbow conditions are not competent evidence as to a nexus.  

As there is no evidence of arthritis of the left wrist within one year of separation, as the initial diagnosis is not for many years after service, there is no basis for an award of service connection on a presumptive basis for this condition. 38 C.F.R. §§ 3.307, 3.309 (2015). 

On a direct basis, the Board finds that there is no competent evidence of record indicating any current left wrist or elbow disabilities are related to service.  The only probative evidence on this question is the May 2011 examiner's opinion, and the July 2011 addendum, which found no link to service.  Thus, while the Board is sympathetic to the Veteran's belief that his conditions are related to his period of active service, entitlement to service connection for degenerative joint disease of the left wrist and myofascial syndrome of the left elbow is denied.  As the evidence preponderates against entitlement to service connection, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107.

Ankle, back and stomach disabilities, and chronic fatigue

As noted above, entitlement to service connection first requires the presence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The record does not include a current diagnosis related to the Veteran's ankle, back, stomach, or a disability associated with his complaints of fatigue.

The Veteran asserts he has bilateral ankle disabilities due to trauma from marching, standing at attention, and physical training during service.  See Hearing Transcript P. 8. He testified that handling heavy equipment resulted in his current back pain.  Id. at 7.  He testified that he has a current stomach disability due to drinking water during active service, which made him feel nausea.  Id. at 9.  He attributes his chronic fatigue to an incident during service in which a mag boat fell into the ocean, causing him to fall and hit his head.  Id. at 5, 15.  

The Veteran's service records do not reveal any complaints of or treatment for a bilateral ankle condition, a back condition, a stomach disability, or a disability manifested by fatigue.  His separation examination does not reveal any conditions affecting the head, musculoskeletal system, feet, back, or stomach, nor is there mention of fatigue.  

None of the post-service medical reports of record reveal any treatment specifically for an ankle condition, a back condition or a disability manifested by chronic fatigue.  

Regarding the Veteran's stomach, treatment records reveal the Veteran complained of an upset stomach with indigestion lasting about one month in July 2011.  The Veteran indicated that he drinks 2-4 quarts of beer daily while also going through periods without eating.  No diagnosis of the stomach was offered; the physician merely indicated the Veteran had vague complaints of midepigrastic discomfort and weight loss with unclear etiology.  See July 2011 Dallas VAMC report.   In August 2011, an abdominal ultrasound revealed liver and kidney abnormalities.  No abnormality of the stomach was noted.  In September 2011, the Veteran complained of midepigastric tenderness with weight loss.  A history of chronic alcoholism was noted, and once again, no diagnosis was offered with respect to any stomach-related disability.  Thus, there is no diagnosis of a stomach disability in these records.

In certain instances, a lay person is competent to provide a diagnosis. The U.S. Court of Appeals for the Federal Circuit has stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

None of those circumstances are present here. The Veteran is not competent to identify a medical condition related to any stomach, ankle, back, or fatigue symptoms. Such a diagnosis is not simple, and requires clinical testing and medical knowledge and training to interpret the testing and symptoms, knowledge that he does not have. Moreover, he has not reported a contemporaneous diagnosis related to any of these condition, nor has he had a later diagnosis by a medical professional related to any of his reported symptoms of the back, ankles, stomach and fatigue.  The Board also notes that the Veteran did not service in the Southwest Asia Theater of Operations during the Persian Gulf War, and thus consideration of service connection for an undiagnosed illness is not appropriate. 38 C.F.R. § 3.317 (2015).

In sum, there is no competent evidence of current ankle, back or stomach disabilities, or a disability manifested by chronic fatigue.  While the Veteran has been treated for stomach complaints,  no diagnosis was rendered, and the complaints were, seemingly attributable to his alcohol consumption and lack of nourishment.  There is no specific diagnosis or any indication that any complaints are related to service.  The Board recognizes the Veteran's service to the country, and the difficulty of his current circumstances. However, in the absence of a current disability, entitlement to service connection for a bilateral ankle condition, a back condition, a stomach condition, and fatigue is denied. As the evidence preponderates against entitlement to service connection, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107.
	
Foot disabilities 

The Veteran asserts he has bilateral foot conditions, to include hallux valgus, and foot fungus or bacteria (claimed as jungle rot) as a result of trauma from marching, standing at attention, and physical training during service.  See Hearing Transcript P. 8.  

The service records do not contain any complaints of or treatment for any particular foot condition.  The Veteran's separation examination revealed objectively normal feet, skin, and musculoskeletal system.   

The first documented foot complaints following service do not appear until February 2010, at which time the Veteran presented to Dallas VAMC with painful swollen feet.  At this time, his sister indicated he was found frozen on the streets due to the fact that he was homeless.  He was diagnosed with xerosis and was provided with eucerin cream.  In December 2010, he complained of right foot pain with drainage for the past 11 months.  His feet were extremely dirty; he was diagnosed with cellulitis and advised on personal hygiene and advised to follow up with his PCP.  In January 2011, the Veteran underwent X-rays of both feet, and February 2011, he was examined by a podiatrist.  Based on the Veteran's history, his X-rays, and a physical examination, the podiatrist diagnosed bilateral bunions, dystrophic toenails, tinea pedis bilaterally, and tender keratotic areas.  The podiatrist noted that the Veteran's feet had markedly improved with bathing and topical treatment, though walking the streets everyday had resulted in large calluses.  

To the extent that the Veteran has attributed his current foot conditions to events during his active service, the Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. The Federal Circuit indicated in Jandreau that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, at n.4, (Fed. Cir. 2007). Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a skin condition of the foot, or hallux valgus are not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain or discoloration, the question of the cause of that pain or discoloration is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his feet condition(s) were caused are not competent evidence as to a nexus.  

Moreover, the Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that can be considered in evaluating a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).  In the present case, the Veteran's first documented report of foot complaints does not appear until over 40 years after discharge.  More significantly, none of the Veteran's treatment records indicate (or even suggest) a relationship exists between the any foot disability and active service.  The treatment reports suggest alternative causes of the Veteran's foot disabilities, such as exposure to the elements while walking barefoot on the streets due to chronic homelessness. While the Board is very sympathetic to the Veteran's circumstances, the evidence of record does not contain sufficient evidence to establish entitlement to service connection for a foot condition, to include hallux valgus, foot fungus or bacteria of the foot. Thus, unfortunately, entitlement to service connection for a foot condition is denied.  As the evidence preponderates against entitlement to service connection, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107.

Hypertension

The Veteran asserts his hypertension was caused by drinking salty water during active service.  See Hearing Transcript P. 9.  

The record reveals that hypertension did not manifest during active service.  The August 1965 enlistment examination revealed blood pressure of 130 (systolic) over 80 (diastolic).  There is no indication the Veteran was treated for high blood pressure at any time during service.  At the conclusion of service, his blood pressure was 128/78.  See April 1967 separation examination.  

Recent treatment records reveal a current diagnosis of hypertension, though the Veteran's blood pressure appears to be more or less normal for most of the appeal period.  In this respect, a February 2011 Dallas VAMC report reveals normal blood pressure.  An April 2011 report reveals a diagnosis of "hypertension, stable no meds at the current time."  A July 2011 report revealed blood pressure of 140/68, though it does not appear any follow up care or medication for hypertension was recommended. 

While the Veteran has a history of hypertension, no medical professional indicates (or even suggests) that a relationship exists between the Veteran's blood pressure and active service.  As noted above, the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).  In this case, the first documentation of hypertension occurs over 40 years following discharge.  

Additionally, the Board has considered the Veteran's lay statements in which he asserts his hypertension is due to drinking salty water during service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., experiencing pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of hypertension because the cause is not observable to a lay person.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

Again, the Board is sympathetic with the Veteran's circumstances, but unfortunately, the evidence of record is not sufficient to support entitlement to service connection for hypertension, and the claim is denied. As the evidence preponderates against entitlement to service connection, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107.



ORDER

The claims of entitlement to service connection for folliculitis, weight loss, and blackouts are dismissed. 

Entitlement to service connection for anxiety disorder is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for amputation of the left ring and small fingers is denied.

Entitlement to service connection for degenerative joint disease of the left wrist is denied.

Entitlement to service connection for myofascial syndrome of the left elbow is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a stomach disability is denied.
 
Entitlement to service connection for a disability manifested by fatigue is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for bilateral hallux valgus is denied.

Entitlement to service connection for bilateral foot condition is denied.

Entitlement to service connection for hypertension is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


